RESOLUCIÓN
El Tribunal acepta la renuncia presentada por el Ledo. Ramón García Santiago a su cargo como miembro de la Comisión de Disciplina Judicial.
Los integrantes de este Tribunal agradecen y reconocen al licenciado García Santiago su valiosa aportación y dedi-cación a los trabajos de esta Comisión y a los de este Tribunal, así como su compromiso inquebrantable con la Rama Judicial y el Pueblo de Puerto Rico.

Notifíquese esta resolución al licenciado García Santiago y a los Miembros de la Comisión de Disciplina Judicial. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo